Citation Nr: 0932700	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-22 972	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability ratings for dysthymia and 
depression greater than a 10 percent initial rating and a 30 
percent rating effective August 9, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran had active service from January to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted the Veteran's claim of 
service connection for dysthymia as secondary to a service-
connected low back disability and assigned a 10 percent 
rating effective May 10, 1999.  This decision was issued to 
the Veteran and his representative in February 2004.  The 
Veteran disagreed with this decision later in February 2004, 
seeking an effective date earlier than May 10, 1999, for the 
award of service connection for dysthymia and an initial 
rating greater than 10 percent for service-connected 
dysthymia.

In an April 2004 rating decision, the RO assigned an 
effective date of January 21, 1997, for the award of service 
connection for dysthymia as secondary to a service-connected 
low back disability.  This decision was issued to the Veteran 
and his representative in May 2004.  The Veteran perfected a 
timely appeal on the initial rating in June 2004, and also 
perfected a timely appeal on the earlier effective date in 
August 2004.

In a July 2004 rating decision, the RO granted service 
connection for depression as secondary to a service-connected 
low back disability effective January 21, 1997.  The RO noted 
that the Veteran's service-connected depression was evaluated 
along with his service-connected dysthymia.

The Veteran continued his appeal on the effective date issue, 
seeking an effective date earlier than January 21, 1997.

In November 2006, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In a September 2008 decision, the Board denied an effective 
date earlier than January 21, 1997, for the award of service 
connection for dysthymia and depression as secondary to a 
service-connected low back disability.  The Board denied an 
initial disability rating grater that 10 percent for 
dysthymia and depression.  The Board granted an increase to a 
30 percent rating for dysthymia and depression effective 
August 9, 2007.  In an October 2008 rating decision, the RO 
effectuated the Board decision.  As such, the Board has 
framed the issue as noted on the title page. 

In January 2009, the Veteran submitted a motion for 
reconsideration of the September 2008 Board decision with 
respect to the initial 10 percent rating and subsequent 30 
percent rating for dysthymia and depression.  In April 2009, 
the Board granted reconsideration of the September 2008 
decision with respect to those issues.


FINDINGS OF FACT

1.  From January 21, 1997 to August 8, 2007, the Veteran's 
dysthymia and depression was manifested by mild symptoms that 
produced no more than mild social impairment.

2.  From August 9, 2007, the Veteran's dysthymia and 
depression have been manifested by severe persistent 
depression and impaired thought processes that produce 
occupational and social impairment, but do not significantly 
impede the ability to function independently, appropriately, 
and effectively.


CONCLUSIONS OF LAW

1.  From January 21, 1997 to August 8, 2007, the Veteran's 
dysthymia and depression did not meet the criteria for a 
disability rating higher than 10 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2008).


2.  From August 9, 2007, the Veteran's dysthymia and 
depression have met the criteria for a disability rating of 
50 percent, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.1, 4.7, 4.10, 4.130, 
Diagnostic Code 9433 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Dysthymia and Depression

The Board is reconsidering the initial 10 percent rating and 
subsequent 30 percent rating for dysthymia and depression.  
Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The current issue includes the initial disability rating that 
the RO assigned.  The Board will consider the evidence 
pertaining to the entire period since January 21, 1997, the 
effective date of the grant of service connection, and will 
consider whether ratings higher than the existing ratings are 
warranted for any period from that point forward.

The RO has evaluated the Veteran's service-connected 
dysthymia and depression under 38 C.F.R. § 4.130, Diagnostic 
Code 9433, for dysthymic disorder.  The VA rating schedule 
provides for evaluating dysthymic disorder, major depressive 
disorder, and most other mental disorders under a General 
Rating Formula for Mental Disorders.  That formula is as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
............................. 10 percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
................................ 0 percent


During service, the Veteran received treatment for a back 
injury.  On separation from service, he submitted a claim for 
service connection for lower back problems.  In a December 
1981 rating decision, the RO granted service connection for 
degenerative disc disease at the level of the L4-L5 
vertebrae, residual to low back injury.  The RO initially 
assigned a 10 percent disability rating for the low back 
disability.  The RO later increased the rating to 20 percent 
effective in 1986 and 60 percent effective in 1998.

The Veteran's claims file contains an incomplete report from 
a psychological/
neuropsychological evaluation of the Veteran performed in 
September and October 1986.  Private clinical psychologist S. 
E. G., Ph.D., reported that the Veteran was being evaluated 
for possible depression or other mental disorder.  The 
history in the evaluation report indicates that the Veteran 
was in a significant motor vehicle accident, with closed head 
injury, in March 1986.  The Veteran reported that he was not 
in mental health treatment, but that he had previously 
received mental health treatment, in connection with violence 
against his wife.  He stated that presently he had frequent 
headaches and dizziness, impaired memory, and visual 
difficulties.  Dr. G. indicated that the results of a 
personality assessment were consistent with narcissistic 
personality disorder.

In August 1988, private psychologist H. F. H., Ph.D., 
evaluated the Veteran.  The Veteran reported that he had not 
worked since the March 1986 motor vehicle accident.  He 
indicated that physical disorders made him unable to stand 
for very long or sit in one place for very long.  He stated 
that he had frequent depression and occasional nervousness.  
He related that he had no patience and no tolerance for 
people, and that his memory was impaired.  Dr. H. noted that 
the Veteran was near tears as he referred to his depression.  
The Veteran denied being suicidal.

The Veteran indicated that he was not working.  He stated 
that he lived with his mother, and that he did some 
housework.  He reported that after service he had worked for 
an office supply company from 1981 to 1983, and had run his 
own office supply business from 1984 to 1986, until the motor 
vehicle accident.  He indicated that he had been married and 
divorced twice.


Dr. H. found that the Veteran was fully oriented.  Dr. H. 
noted that the Veteran was preoccupied with his loss of 
health, work, and independence.  Testing showed a significant 
discrepancy between verbal and performance scales, 
interpreted as suggestive of right hemispheric dysfunction.  
Testing also showed evidence of depression and anxiety.  Dr. 
H. concluded that the Veteran had mild to moderate cognitive 
difficulties, probably resulting from a chronic organic brain 
syndrome, and secondary functional overlay characterized by 
depression and anxiety.  Dr. H. indicated that these 
disorders would produce moderate impairment in the 
performance of jobs requiring technical or complex 
instructions, and mild impairment at the level of detailed 
instructions.  Dr. H. stated that affective factors might 
produce mild impairment in the performance of simple tasks, 
and that depression, apathy, and interpersonal abrasiveness 
would produce some impairment in relationships with 
supervisors and coworkers.  Dr. H. found that the Veteran's 
prognosis for future independent functioning and occupational 
success was good, but depended on the outcome of treatment 
for his back condition.

The claims file contains an October 1988 determination from 
the United States Social Security Administration (SSA) that 
the Veteran continued to be disabled since March 1986.  The 
determination listed a primary diagnosis of organic brain 
syndrome and a secondary diagnosis of a herniated 
intervertebral disc in the low back.

The Veteran had a VA mental health consultation in May 1996.  
He reported a history of a head injury and of family 
problems.  He indicated having difficulty getting along with 
women and having paranoid thoughts.  The consulting 
psychologist listed impressions of rule out post-traumatic 
stress disorder, by the Veteran's request, and rule out 
organic brain disorder.

In November 1996, VA psychiatrist R. M. N., M.D., reported 
that the Veteran was receiving VA mental health treatment.  
Dr. N. reported that the Veteran's primary diagnosis was 
organic mental syndrome (with features of dementia) and 
depression.  Dr. N. noted the history of head injury in the 
1986 motor vehicle accident.  Dr. N. found that the Veteran 
was oriented, that his memory was moderately impaired, and 
that he did not have manifestations of overt psychiatric 
thinking.  The Veteran reported recurrent depressions and 
social isolation.  Dr. N. indicated that the Veteran had 
memory and intellectual dysfunctions indicative of right 
hemispheric disorder.  Dr. N. stated that the Veteran had an 
abrasive organic personality disorder, typical of those with 
traumatic head injuries, that led to interpersonal conflicts.  
Dr. N. opined that residuals of the Veteran's head injury 
precluded employment.

In January 1997, the RO received the Veteran's claim for 
service connection for psychological distress due to his 
service-connected low back disability.

In June 1997, Dr. N. summarized the Veteran's outpatient 
mental health treatment.  Dr. N. noted that, because of the 
Veteran's combined physical and organic mental problems, he 
had been unable to hold a job since 1986.  The Veteran 
reported that he was divorced and was raising his school-aged 
child.  He related that he had enrolled in college.  He 
indicated that his functioning in school was initially fair, 
but deteriorated due to problems with concentration and 
memory, a short temper, and impaired interpersonal skills.  
He reported paranoid feelings and recurrent depression.  He 
denied suicidal thoughts.  He stated that his depression and 
anxiety were exacerbated by recurrent low back pain that 
prevented him from sitting or standing for a period of time.  
Dr. N. noted that the Veteran's inability to hold employment 
affected his anxiety and depression.  Dr. N. listed diagnoses 
of chronic organic mental syndrome and organic personality 
disorder.  Dr. N. assigned a Global Assessment of Functioning 
(GAF) score of 60.

In June 1998, Dr. N. reported that the Veteran had received 
VA outpatient mental health treatment from 1994 to 1997.  Dr. 
N. again expressed the opinion that the Veteran was 
unemployable due to residuals of severe head injury.  
Treatment notes reflect that the Veteran continued to receive 
VA outpatient mental health treatment in 1998 to 2001.  
Treatment included antidepressant medication.  The Veteran 
reported social isolation and occasional feelings of 
paranoia.  He indicated that his child lived with him.

In August 1999, a VA social worker provided the opinion that, 
due to the Veteran's diagnoses of organic mental disorder and 
depression, he would have difficulty securing employment.

In a February 2000 rating decision, the RO denied service 
connection for organic mental disorder due to head trauma.

On VA mental health examination in May 2003, the Veteran 
indicated that he was divorced and was raising his child.  He 
stated that he had not worked since the mid-1980s.  He 
indicated that he had completed a master's degree, but that 
no one would hire him.  He reported depression, crying 
spells, and frequent suicidal thoughts, without attempts.  He 
asserted that his back trouble messed up his mind and made 
him depressed.  The examiner observed that the Veteran was 
oriented.  The examiner found that the Veteran was able to 
organize his thoughts and express himself, but that sometimes 
he was slow.  The examiner stated that the Veteran's affect 
was mild tension and anxiety, that his mood was mildly down, 
and that his memory was reasonably good.  The examiner found 
no indication of psychosis, delusions, hallucinations, or 
organicity.  The examiner's impressions were chronic mild 
dysthymia and passive dependent personality.  The examiner 
assigned a GAF score of 65.

In a December 2003 rating decision, the RO granted service 
connection for dysthymia secondary to a low back disorder.  
In a July 2004 rating decision, the RO revised the 
description of the Veteran's service-connected mental 
disability to dysthymia and depression.

On August 9, 2007, the Veteran had a VA psychological 
examination to review the current manifestations and effects 
of his service-connected dysthymia and depression.  The 
examining psychologist, K. F., Ph.D., reported having 
reviewed the Veteran's claims file.  The Veteran reported 
anxiety, paranoia, severe depression, and serious sleep 
disturbance.  He stated that these problems were constant, 
with no remissions.  He attributed his psychiatric problems 
to his service-connected back disability, and asserted that 
those problems were not due to his post-service head injury.  
He indicated that he was receiving psychiatric treatment, 
including medications.  He reported that his physical 
disability made him unable to work.  He indicated that his 
teenage child would soon be leaving for college.  He stated 
that he was highly withdrawn, and spent almost all of his 
time alone.  He related that he felt aggravated, angry, 
withdrawn, hopeless, and worthless all of the time.  He 
stated that his mood and behavior significantly limited his 
ability to form and maintain effective personal 
relationships.  He reported frequent daily suicidal ideation, 
with no plan or intent.  He vaguely suggested having 
homicidal ideation.

Dr. F. found that the Veteran's speech was normal, but that 
his thought processes were circumstantial, tangential, and 
rambling, with perseveration on his problems.  Dr. F. noted 
that the Veteran had poor concentration and attention.  The 
Veteran reported short term memory problems, but did not show 
memory lapses during the examination.  Dr. F. found that the 
Veteran seemed paranoid.  Dr. F. concluded that the Veteran 
showed severe depression.  Dr. F. noted the service-connected 
back disability and the post-service head injury; and opined 
that it is as likely as not that the Veteran's back 
disability and related problems are "significant 
contributing factors in the veteran's mood changes, including 
depression and to a lesser extent anxiety."  Dr. F. stated 
that, due to a combination of the effects of the back injury 
and the head injury, "the veteran's functioning in 
occupational and social settings is significantly 
compromised."  Dr. F. listed diagnoses of severe major 
depressive disorder secondary to chronic back pain, physical 
disability, and organic brain syndrome, and cognitive 
disorder, secondary to traumatic brain injury.  Dr. F. 
assigned a GAF score of 50.

Effective from 1997 until the VA examination in 2007, the RO 
has assigned a 10 percent rating for the Veteran's service-
connected dysthymia and depression.  The evidence regarding 
that period does not support a rating higher than 10 percent.  
The 1986 psychological report does not contain a mental 
disorder diagnosis; and the 1988 psychological evaluation 
addresses problems attributed to the 1986 head injury that is 
not service connected.  In 1997 through 1999, Dr. N. and a VA 
social worker attributed the Veteran's depression to his back 
disorder.  Those practitioners did not, however, attribute 
any of the Veteran's occupational impairment to his 
depression.  Some social impairment is reflected in the 
treatment notes and appears to be considered related to his 
depression.  On VA examination in 2003, the examiner found 
that the Veteran's dysthymia and depression were mild.  The 
evidence from 1997 through 2006 indicates that the Veteran 
was unemployable primarily due to his back disability; but 
that he attended higher education, completed degrees, and 
raised his child.  He had depression and limited social 
interaction, but there is no indication that he had panic 
attacks, sleep impairment, or problems with speech or thought 
processes.  His dysthymia and depression did not produce more 
than mild impairment in his occupational, educational, or 
social functioning.  The evidence regarding the Veteran's 
dysthymia and depression shows a disability picture that does 
not warrant a rating higher than 10 percent from 1997 until 
the VA examination in 2007.

The August 2007 VA examination shows greater psychiatric 
disability than was shown earlier.  The examiner attributed 
the psychiatric disability in significant part to the 
Veteran's service-connected dysthymia and depression.  The 
examination findings indicate that the Veteran's social 
functioning and potential occupational functioning are 
impaired due to his dysthymia and depression.  His 
circumstantial, tangential, and rambling thought processes, 
and his severe, persistent depression present a disability 
picture consistent with the criteria for a 50 percent rating.  
His symptoms do not appear to meet the criteria for a rating 
higher than 50 percent.   While his depression is persistent, 
and he reports suicidal ideation, there is no evidence of 
other severe symptoms such as obsessional rituals, illogical 
or obscure speech, impaired impulse control, or 
disorientation.  The Veteran largely retains the ability to 
function independently, appropriately, and effectively.  From 
the August 9, 2007, examination then, the evidence supports a 
rating of 50 percent, but not higher, for the Veteran's 
dysthymia and depression.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473 (2006); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears 
the burden of demonstrating any prejudice from defective 
notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  That burden has not been met 
in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded and an initial rating and effective date were 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  Over the course of the appeal, he 
was provided a statement of the case and several supplemental 
statements of the case that advised him of the applicable law 
and criteria required for a higher rating.  The issue of the 
ratings for dysthymia and depression was readjudicated in a 
September 2007 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  The issue of effective date was 
adjudicated in a prior Board decision and will not be 
addressed herein.  

The claim for increase was previously addressed in the Board 
decision being reconsidered, which included a lengthy 
explanation of the applicable rating criteria.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant during the course of the 
lengthy appeal what was necessary to substantiate his claim, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.





	(CONTINUED ON NEXT PAGE)


ORDER

From January 21, 1997 to August 8, 2007, a rating higher than 
10 percent for dysthymia and depression is denied.

From August 9, 2007, a 50 percent rating for dysthymia and 
depression is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.





			
               M. E. LARKIN                                               
C. CRAWFORD
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
                                             RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


